Citation Nr: 1711388	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  03-10 776	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Whether new and material evidence to reopen a claim for service connection for irritable bowel syndrome (IBS) has been received. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.  Prior to February 4, 1993 (to include during service), he was known by the former name and Social Security number, listed above. 

This appeal to the Board of Veterans' Appeals (Board) initially arose from an October 2001 rating decision, in which the RO, inter alia, denied the Veteran's petition to reopen claims for service connection for residuals of a back injury, PTSD, and IBS.  The Veteran filed a notice of disagreement (NOD) in November 2001 as to the denial of his petitions to reopen.  The Veteran testified during a hearing before RO personnel in November 2002; a transcript of that hearing is of record.  The RO issued a statement of the case (SOC) in February 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2003. 

In December 2003, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record. 

In July 2004, the Board, inter alia, granted  the petitions to reopen the claims for service connection for residuals of a back injury and for PTSD, and remanded those reopened claims, as well as the petition to reopen the claim for service connection for IBS, to the RO, via the Appeals Management Center (AMC) in Washington, DC.  After accomplishing further action, the AMC continued to deny each claim  (as reflected in a May 2009 supplemental SOC (SSOC)), and returned the claims to the Board for further appellate consideration. 

In November 2009, the Board, inter alia, again remanded the claims to the RO, via the AMC.  After accomplishing further action,  the AMC continued to deny each claim,  (as reflected in an April 2016 supplemental SSOC), and returned these matters to the Board for further appellate consideration. 

As for the matter of representation, the Board notes that an August 2015 VA Form 21-22A (Appointment of Veterans Service Organization as Claimant's Representative) appointed the American Legion as the Veteran's representative.  In August 2016 correspondence, the American Legion indicated that it was no longer the Veteran's representative.  As the Veteran has not designated another representative, the  Board recognizes the Veteran as now proceeding pro se in this appeal.  

Although the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the November 2009 remand, the Board provided instructions pertaining to the claims for service connection for PTSD and back disability, which involved requesting deck logs and service personnel records in an attempt to verify the occurrence of the Veteran's claimed in-service stressors, as well as the occurrence of a claimed in-service motorcycle accident, in which the Veteran alleges that he injured his back.  

Service personnel records have been associated with the claims file.

Regarding the requested 1974 deck logs of the U.S.S. Hunley AS31, an April 2016 response from the U.S. Army and Joint Service Records Research Center (JSRRC) provides,  as follows:  

Based on review, this PTSD request on behalf of [the Veteran] has not been researched.  JSRRC will review an Annual History and one 60 day period of deck logs plus an additional 60 days if required.  However, JSRRC will not be required to continuously review records as it would be considered a fishing expedition.  You submitted Six 60 day time periods in one request.  Any additional unit records beyond 120 days should be requested from the proper records archive location by the RO.  Unit records are not maintained at JSRRC.  Military records rarely chronicle the specific experiences of individual service members; therefore, much of the time, only circumstantial evidence can be found to support AO claims.  Military records are organized by units.  Unit records are further organized by date.  Therefore, JSRRC must know the unit designation down to the lowest possible level and most specific date(s) of the incidents. . . . Since this request is not valid for JSRRC purposes, it has been closed in the JSRRC database."  

The response also provided the contact information for the VA liaison for the JSRRC. 

The Veteran's service personnel records indicate that he was on the U.S.S. Holland AS32 from March 1973 to June 1974, and on the U.S.S. Hunley AS31 from September 1974 to August 1975.  Therefore, as the Veteran has indicated that the alleged motorcycle accident occurred sometime in 1974 when he was aboard the U.S.S. Hunley, requests for searches in sixty-day increments for the  period from September 1974 to December 1974 should be made-which seems e appropriate under the JSRRC's guideline as indicated in its response.  

Further, the JSRRC response indicates that any additional unit records beyond 120 days be requested from the proper records archive location by the AOJ.  Hence, the AOJ should also contact the "proper records archive location" or the VA liaison for the JSRRC (as appropriate), as well as follow up on any action needed to obtain the deck locks for U.S.S. Holland AS32 for the period from January 1974 to June 1974.  See Stegall, supra.  

If the occurrence of any alleged in-service stressor(s) is/are verified, the AOJ should arrange for the Veteran to undergo VA examination to obtain a medical opinion in connection with the PTSD claim.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the reopen his claims.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably,  any notice(s) of examination-sent to him by the pertinent medical facility.  

The Board points out that that, as there is a medical opinion of record that relates the Veteran's IBS to PTSD, the petition to reopen the claim for service connection for IBS is inextricably intertwined with the claim for service connection for PTSD.  See, e.g , Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991),  As such, a decision on that request must be deferred pending the development addressed in this remand.

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete,   the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to one or more of the remaining claim(s) on appeal, explaining that he has a full one-year period for response.   See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain from the appropriate official source(s), to include the JSRRC, the liaison for the JSRRC (contact information provided in the April 2016 response), or the proper archive location,  the deck logs from the U.S.S. Holland ship AS32 from January 1974 to June 1974, and the deck logs from the U.S.S. Hunley ship AS31 from September 1974 to December 1974 (the period during which the Veteran allegedly was involved in a motorcycle  accident).  Request records in 60-days increments, and follow up on any requested action(s).  

In requesting  these records, Follow the  procedures set forth in 38 C.F.R. § 3.159.   All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to one or more of the remaining  claim(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, prepare a report detailing the nature of any specific in-service stressful experience(s) deemed established by the record.  This report is then to be added to the Veteran's claims file.  If no claimed in-service stressful experience has been verified, so state in the  report, skip the development requested in paragraphs 5 and 6, below, then proceed with paragraph 7.. 

5.  If evidence corroborating the occurrence of one or more claimed in-service stressful experience(s) is received, arrange for the Veteran to undergo  examination by a psychiatrist or psychologist, in accordance with procedures for scheduling examinations for Veteran's residing abroad.  

The contents of the entire, electronic  claims file (in VBMS and Virtual VA) , to include a complete copy of this REMAND, must be provided to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting mental health professional prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically indicate whether the Veteran meets, or at any time pertinent to the current claim, has met, the diagnostic criteria for PTSD (even if now asymptomatic or resolved)..

If a diagnosis of PTSD is deemed appropriate, the examiner must specify how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link between the current symptomatology and the Veteran's verified stressor(s). 

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.  

7.  To help avoid future remand, to ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the reopened claim for service connection for PTSD apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an  SSOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



